Citation Nr: 1136770	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  08-06 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period prior to June 8, 2007, and in excess of 50 percent for the period beginning June 8, 2007.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD and assigned a 30 percent evaluation, effective August 31, 2004-the date on which the Veteran filed his claim.  The Veteran timely appealed his assigned evaluation.

This case was initially before the Board in April 2009, at which time an evaluation in excess of 30 percent for the Veteran's PTSD was denied.  The Veteran timely appealed that Board denial to the United States Court of Appeals for Veterans Claims (Court).  In November 2009, the Veteran and the Secretary of the Department of Veterans Affairs (Secretary) jointly agreed to remand the case for further development; the Court ordered in a November 2009 Court order that the April 2009 Board decision be vacated and that the case be remanded to the Board for further development in compliance with the Joint Motion for Remand.

The case was returned to the Board in April 2010, at which time a 50 percent evaluation was granted beginning June 8, 2007.  The Board denied evaluations in excess of 30 percent and 50 percent for the two respective periods on appeal.  The Veteran again timely appealed that Board denial to the Court.  Again, in March 2011, the Veteran and the Secretary jointly agreed to remand the case back to the Board for further development; leaving intact the staged increase to 50 percent, the Court again vacated and remanded the case back to the Board in compliance with the Joint Motion for Remand in a March 2011 Court order.

The Board has taken jurisdiction of the TDIU issue on appeal at this time in accordance with the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), which held that a claim for TDIU is part and parcel of a claim for increased evaluation.  Accordingly, even though the Joint Motion for Remand has indicated that the Board should refer a TDIU claim, the Board will address such issue in the instant decision as part of the claim for increase that is presently in appellate status.

The case has been returned to the Board at this time in compliance with the March 2011 Court order.  Unfortunately, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran last underwent a VA examination for his PTSD in February 2011; additionally, the Veteran's social security records have been added to the record since the last Board decision in April 2010.  No waiver of RO jurisdiction has been received at this time and the Board is required to remand this case in order for the RO to consider this evidence in the first instance.  See 38 C.F.R. § 19.37(b), 20.1304(c) (2010).

Moreover, the Board finds that a new VA examination and a social industrial survey should be afforded to the Veteran, per the request of his representative in July 2011 correspondence.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 


Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Durham VA Medical Center, or any other VA medical facility that may have treated the Veteran, since October 2006 and associate those documents with the claims file.

2.  Request that the Veteran identify any private treatment that he may have had for his PTSD since August 2004.  After securing the necessary release forms, attempt to obtain and associate those identified records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

3.  Ask the Veteran for information regarding his employment history since his discharge from military service in March 1969.  To this end, furnish him with an application for TDIU, VA Form 21-8940.

4.  Schedule the Veteran for a VA psychiatric examination and social industrial survey to determine the current nature and extent of his PTSD and its effect on his social and occupational functioning.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should indicate all symptomatology associated with the Veteran's PTSD and provide a Global Assessment of Functioning score.  

The examiner should then opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected PTSD precludes him from obtaining and maintaining substantially gainful employment in light of his professional qualifications and employment history and without consideration of his age or any nonservice-connected disorders.  

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim for increased evaluation for his PTSD and entitlement to TDIU.  The RO/AMC should specifically consider and discuss the February 2011 VA examination, newly-obtained VA examination and the Veteran's social security records in any readjudication.  

If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


